DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
 	Claim 18 is canceled; claims 21 is added; claims 1 – 17, 19 – 21 are pending; claims 19 – 20 are withdrawn; claims 1 – 17 and 21 have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 7 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smits (WO 2016/120297 as cited by US 10435719) as evidenced by Arora et al. (2013).
Smits teaches methods for propagating microorganisms (col.3 line 45-48), the method comprising enzymatically hydrolyzing lignocellulosic materials (col.3 line 35-45) into a hydrolyzed material containing monosaccharides, hexoses, pentoses and cellulose (col.18); wherein the hydrolysis occurs in the presence of enzymes (col.3 line 35-68, col4 line 40-50, col.5 line 20-40) and thin stillage (col.17 line 15-44); providing a microorganism that converts the lignocellulosic material (source of monosaccharides, col.18) to alcohol (a fermentation product) by fermentation (col.3 line 35 – col.4 line 6); and propagating the microorganism (col.3 line 35 – col.4 line 8) in a composition comprising the hydrolyzed lignocellulosic material (comprising the 
The reference does not specifically teach the medium includes the claimed inhibitor at the claimed amount.  However, it is noted that the process of hydrolyzing lignocellulosic materials inherently results in creating inhibitors.  This is supported and admitted by applicant in the specification, paragraph 0003.  It is further supported by Arora et al., who teaches inhibitor such as furfural as a result of hydrolyzing lignocellulosic materials (p.23-24).  As such, the medium would include some amount of inhibitors when carrying out the hydrolysis.
The reference does not teach the method further growing the second cell mass with higher inhibitor and/or monosaccharide concentration to form a third cell mass which is used to ferment sugar into ethanol.  However the reference teaches that the propagated yeast (or second cell mass) can be fermented in downstream applications such as ethanol production, wherein the yeast is further combined with biomass and sugars (monosaccharides) and fermented in ethanol production (col.3-4, examples).  In following the teachings of Smits, one or ordinary skill in the .


Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smits (WO 2016/120297 as cited by US 10435719) as evidenced by Arora et al. (2013); in view of Bonanni et al. (US8394277), Kwiatkowski et al. (WO 2012/103281, IDS 04.17.2020, FPD No.1), and Hu et al. (2015, IDS 03.21.2019, NPL No.1).
Smits teaches methods for propagating microorganisms (col.3 line 45-48), the method comprising enzymatically hydrolyzing lignocellulosic materials (col.3 line 35-45) into a hydrolyzed material containing monosaccharides, hexoses, pentoses and cellulose (col.18); wherein the hydrolysis occurs in the presence of enzymes (col.3 line 35-68, col4 line 40-50, col.5 line 20-40) and thin stillage (col.17 line 15-44); providing a microorganism that converts the lignocellulosic material (source of monosaccharides, col.18) to alcohol (a fermentation product) by fermentation (col.3 line 35 – col.4 line 6); and propagating the microorganism (col.3 line 35 – col.4 line 8) in a composition comprising the hydrolyzed lignocellulosic material (comprising the monosaccharides) (col.7 line 1 – 38).  The monosaccharides are added in amounts of 1 – 10% (col.8 line 40-60).  Since the microorganisms are propagated, the first cell mass would produce a 
The reference does not specifically teach the medium includes the claimed inhibitor at the claimed amount.  However, it is noted that the process of hydrolyzing lignocellulosic materials inherently results in creating inhibitors.  This is supported and admitted by applicant in the specification, paragraph 0003.  It is further supported by Arora et al., who teaches inhibitor such as furfural as a result of hydrolyzing lignocellulosic materials (p.23-24).  As such, the medium would include some amount of inhibitors when carrying out the hydrolysis.
The reference does not teach the method further growing the second cell mass with higher inhibitor and/or monosaccharide concentration to form a third cell mass which is used to ferment sugar into ethanol.  However the reference teaches that the propagated yeast (or second cell mass) can be fermented in downstream applications such as ethanol production, wherein the yeast is further combined with biomass and sugars (monosaccharides) and fermented in ethanol production (col.3-4, examples).  In following the teachings of Smits, one or ordinary skill in the art would understand this to mean that subsequent cell masses are further propagated with higher concentrations of monosaccharides to form a additional cell masses, which can be fermented to 
Smits does not teach the method wherein providing the propagation medium comprises forming a lignocellulosic hydrolysate comprising an inhibitor at greater than 1000ppm and reducing the inhibitor by dilution or gas stripping as claimed.  However, the prior art recognizes that when processing feedstock from lignocellulosic materials into glucose and/or xylose (its monosaccharides), compounds such as furfural and HMF are produced as a byproduct (Bonanni, col.2 and Kwiatkowski, p. 1-2).  The prior art also recognizes that such products are inhibitory to yeast propagation and fermentation (Kwiatkowski, p.1-2).  As such, at the time the claims were filed, one of ordinary skill in the art would have been motivated by to remove these inhibitors from the lignocellulosic hydrolysate of Smits, such that the method of propagating yeast could be successfully practiced.  Regarding the claimed amount of inhibitors in the lignocellulosic material and how much is reduced therefrom, it would have been obvious to one of ordinary skill in the art to optimize such amounts as a matter of standard, experimental practice, and with a reasonable expectation for successfully reducing yeast propagation inhibitors from lignocellulosic feedstock materials.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (MPEP 2144.05 II.A.).  Regarding the method for reducing such inhibitors, Hu teaches methods for recovering furfural from cellulosic processing wherein gas stripping with air (p.2 left column) simplifies recovery of furfural during hydrolysis processes 
Absent evidence of an unexpected result, the claims are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 2 and 7 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6 – 13 of copending Application No. 16/122 401 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods overlap such that encompass the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that the prior art does not teach the claimed amount of monosaccharide in the medium; the amounts of inhibitors; that inhibitors arise from the process.  Applicant argues that the prior art washes the lignocellulose after pretreatment to remove inhibitors and other methods to detoxify the materials and that there is no motivation to arrive at the claimed invention with the claimed amounts of monosaccharides and inhibitors in a method for propagating microorganisms.  Applicant further argues that it is not routine to optimize the amount of inhibitors in the propagation medium as the prior art removes inhibitors prior to use and does not recognize the significance of the inhibitors when culturing microorganisms.  Finally applicant requests provisional obvious double patenting rejections be held in abeyance until identification of allowable subject matter.
However, these arguments fail to persuade.
Regarding the amounts of monosaccharides, Smits specifically teaches adding monosaccharides in amounts of 1 – 10% (col.8 line 40-60).  
Regarding whether the prior art recognizes inhibitors result in pretreating lignocellulose, it is first noted that applicant goes on to argue that the same prior art teaches washing and other detoxification methods to specifically remove those inhibitors.  It is noted that the instant arguments are contradictory in nature.  Taking into consideration a) applicant’s admission (p.7 of arguments filed 12/14/2020) that the cited prior art teaches removing inhibitors from treated lignocellulose; b) applicant’s admission in the specification (p.3) that that furfural is produced when hydrolyzing lignocellulose; and c) the evidentiary support of Arora which teaches furfural is an inhibitory byproduct of lignocellulosic pretreatment; it is maintained that furfural is inherently produced as a byproduct in the methods of Smits when hydrolyzing lignocellulosic materials.  In addition, as agreed by applicant, Smits specifically teaches the step results in inhibitors (col.32), indicating the reference recognizes inhibitors result from pretreating the 
Regarding the argument that the prior art does not teach the amount of inhibitors or presence in cell culture, but that the prior art teaches washing lignocellulosic materials to remove them, it is noted that while Smits teachings various methods to wash or clean pretreated lignocellulose, the reference does not require washing or removal.  In support, Smits teaches that the material “may” be washed (col.32 line 49-67).  Smits repeatedly states that the material “may” be washed and provides solutions for “if” this step is to occur (col.32 line 49 – 67).  It would follow that in practicing the various methods, or not, the methods would work with varying degrees of results and various amounts of residual inhibitors if and when practicing those methods.  As a result, it is maintained that when practicing the methods of Smits, the amount of inhibitors would be optimized accordingly.  It is noted Smits additionally teaches the microorganisms may also be capable of detoxifying the hydrolysates (col.32 line 65-67), indicating that washing away of all inhibitors is not required in order to further propagate microorganisms.  While the prior art may not “recognize the significance” of inhibitors in the culture medium, it is first noted that applicant has not clearly stated or argued what that significance is as it pertains to the claimed invention.  Furthermore, in optimizing processes disclosed in the prior art, it is not required that one of ordinary skill in the art optimize for, or even recognize, the same reason(s) as applicant.
As such, the claims are rejected for these reasons and those stated in the rejections above.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699